Title: Abigail Adams to Cotton Tufts, 17 June 1789
From: Adams, Abigail
To: Tufts, Cotton


        
          Braintree june 17. 1789
          Sir
        
        Not being able to dispose of my oxen as I expected, & to have taken half the money for them, I do not find myself able to pay French without taking less than 50 Dollors with me, 46 of which it will take for my conveyence to Providence & passage on Board the packet.
        
        I must therefore request the favour of you sir to pay him for seven months wages at 50 dollers pr year. you will see by the papers that I have settled an account with my Brother & pay’d Spear a Parish Rate I have an account with vezey, it cannot be large as he was pay’d last fall, a small accompt with mr Marsh & something to be setled with deacon Webb. I do not recollect any thing Else. I have left the Horse with my Brother for sale out of which he is to pay 20 dollors to col Thayer for the wood Land. my oxen I wish to have sold as soon as possible, by note if a responsible person can be found who wants them. Thomas spoke to me for a Hat a round one is all he wants. I fear sir that we shall fall in your debt, and wish you would let me have given you a Note for the thirty pounds I had of you I have paid Brisler half a years wages 10.£ 6.s d out of the Thirty & sent my son 20 dollers, Boards Nails and other expences attendant upon getting my furniture on Board, and some small articles of cloathing for Tom & Charles, has taken away all that I sold my stears & wool for. at present I fear we shall not be able to remitt any thing to you, but when I get to House keeping I shall be better able to judge— I cannot but repeat my sincere acknowledgments to you for all your kind and Friendly attentions, and believe me Dear Sir your / ever affectionate
        Abigail Adams
        P S I have given French an order which he will present to you with my papers you will find an account vs John Newcombs he has one against me which will nearly balance, not quite I believe because I cannot get him to settle I inclose you a Note for the money due to French—
        
      